ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before CLARK, Chief Judge, COLEMAN and REAVLEY, Circuit Judges.
PER CURIAM:
On June 21, 1982, the Supreme Court, - U.S. -, 102 S.Ct. 2951, 73 L.Ed.2d 1344, vacated the judgment of this court rendered April 24, 1981, 643 F.2d 353 (5th Cir. 1981), and remanded this cause to this court for further consideration in light of Sumitomo Shoji America, Inc. v. Avagliano, 457 U.S. -, 102 S.Ct. 2374, 72 L.Ed.2d 765 (1982). The appeal was reopened and the parties were directed to file memoranda stating their positions as to this court’s further action in compliance with the Court’s mandate. The parties urge this court to consider the remaining issues in the case. We decline to do so without first remanding the matter to the district court.
C. Itoh presents several grounds for its motion to dismiss. For example, it argues that it has standing to assert the substantive treaty rights of its parent company. Resolution of these remaining issues may involve several factual determinations that have not yet been made. Therefore, we have determined that no decision should be made by this court at this time. We remand the cause to the district court with directions to conduct further proceedings to finalize the action in light of the mandate of the Supreme Court.